DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al (CN105575104A) (submitted by Applicant’s IDS with translation)  in view of Konig et al (US 2015/0339923). 
Regarding claims 1, 8 and 15, Qu discloses that a method for determining vehicle pick-up location, comprising: 
obtaining a user's location and a request by the user for transportation to a destination ([0030], obtain the current location information of the passenger)…; determining a vehicle to respond to the request ([0030], the vehicle accepted order which corresponds to a vehicle responds to the request); obtaining the determined vehicle's location ([0030], “the vehicle’s current location”); determining a pick-up location for the vehicle to pick up the user based at least on the user's location, the destination's location, and the vehicle's location ([0030]-[0031], determines a recommended pick-up location based on a first preset information which include current position of the passenger, current location of the vehicle and destination location of the passenger); and directing the device associated with the user to display the pick-up location as a pop-up on an interface of the device prompting the user to accept or decline ([0032], send the recommended pick-up location to the passenger).
Qu doesn’t explicitly teach that the user’s location and vehicle’s location are obtained based at least in part on GPS data from a user GPS installed on a device associated with the user and the vehicle’s GPS data from vehicle GPS associated with the vehicle. 
Konig teaches that the user’s location and vehicle’s location are obtained based at least in part on GPS data from a user GPS installed on a device associated with the user ([0032], GPS) and the vehicle’s GPS data from vehicle GPS associated with the vehicle ([0034], GPS). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Konig in the system disclosed by Qu for the benefit of receiving updated position information at regular interval. 

Regarding claims 2, 9 and 16, the aforementioned references further teaches: the request comprises transporting at least one of the user, a person associated with the user, or an item associated with the user from an origin to the destination; and the origin is a default pick-up location (Qu, [0031], “receiving orders”, wherein the order corresponds to a taxi service which transport at least one of the user, a person associated with the user, or an item associated with the user from an origin to the destination).

Regarding claims 3, 10 and 17, the aforementioned references further teaches: determining the vehicle to respond to the request comprises: determining one or more candidate vehicles within a preset range from the user's location ([0059], “a maximum range within which a pick-up location associated with one or more existing requests of the cluster”), transmitting the request to the one or more candidate vehicles, and determining at least one of the candidate vehicles accepting the request as the vehicle to respond to the request ([0219]-[0220]).

Claims 7, 14, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al (CN105575104A) (submitted by Applicant’s IDS with translation)  in view of  Konig et al , further in view of Beaurepaire et al (US 2015/0377635). 
Regarding claims 7, 14, 20, the aforementioned references teaches all the limitations except that: transmitting the pick-up location to the device associated with the user in recommendation of replacing the origin with the pick-up location; Preliminary AmendmentAttorney Docket No.: 20615-DO28US00Application No.: Not yet assigned (Continuation of International Application No.PCT/CN201 7/114376) Page 8 of 20in response to receiving an acceptance of the pick-up location, transmitting the pick-up location to the vehicle or the device associated with the driver of the vehicle; and in response to receiving a rejection of the pick-up location, transmitting the origin to the vehicle or the device associated with the driver of the vehicle. Beaurepaire teaches the above limitation ([0075], Fig. 8B).At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Beaurepaire in the system disclosed by Qu in view of Konig in order to accommodate user’s choices of pick-up location based on their preferences. 


Allowable Subject Matter
Claims 4-6, 11-13, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411